Citation Nr: 1015788	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  09-46 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an effective date prior to November 16, 
2006 for the grant of service connection for dermatophytosis, 
excluding the feet and nails.

2.  Entitlement to an effective date prior to December 13, 
2007 for the grant of increased evaluations for the service-
connected residuals of a cold injury to the hands and service 
connection for peripheral neuropathy of the upper and lower 
extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel

INTRODUCTION

The Veteran served on active duty from July 1944 to June 1946 
and from October 1950 to June 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2008 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Pittsburgh, Pennsylvania.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's initial claim for service connection for 
dermatophytosis, excluding the feet and nails, was received 
on November 16, 2006, with no indication of record of an 
earlier claim.

2.  The Veteran did not submit a current claim regarding the 
evaluations for service-connected residuals of a cold injury 
to the hands and service connection for peripheral neuropathy 
of the upper and lower extremities prior to December 13, 
2007, and evidence from the preceding year showed only mild 
neurological symptoms of the feet and included no 
neurological findings of the hands.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date prior 
to November 16, 2006 for the grant of service connection for 
dermatophytosis, excluding the feet and nails, have not been 
met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.400 (2009).

2.  The criteria for entitlement to an effective date prior 
to December 13, 2007 for the grant of increased evaluations 
for the service-connected residuals of a cold injury to the 
hands and service connection for peripheral neuropathy of the 
upper and lower extremities have not been met.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  

In this case, the Veteran was sent a corrective notice letter 
for the effective date issues on appeal in April 2009, 
following the receipt of his February 2009 Notice of 
Disagreement.  In this letter, VA's practices in assigning 
disability evaluations and effective dates for those 
evaluations were described in detail.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Veteran's claims 
were subsequently readjudicated in an October 2009 Statement 
of the Case.  This course of corrective action fulfills VA's 
notice requirements.  See Mayfield v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007).  

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claims adjudicated in this decision.  The RO has obtained all 
relevant records corresponding to treatment described by the 
Veteran.  Additionally, the Veteran was afforded multiple VA 
examinations during the course of this appeal, and the 
examination reports contain detailed descriptions of the 
symptoms and severity of the Veteran's disabilities.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.

II.  Effective dates: applicable laws and regulations

Unless otherwise specified, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase is to be fixed in accordance with the facts found, 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.

In new service connection cases, the effective date is the 
date of receipt of claim or the date entitlement arose, 
whichever is later.  However, if the claim is received within 
one year of separation from service, the effective date will 
be the day following the date of separation from service.  38 
C.F.R. § 3.400(b)(2).

In cases involving increases, the effective date will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability occurred if the claim is received 
within one year from such date.  Otherwise, the effective 
date is the date of receipt of claim.  38 C.F.R. § 
3.400(o)(2).

In cases involving new and material evidence, where evidence 
other than service department records is received within the 
relevant appeal period or prior to the issuance of the 
appellate decision, the effective date will be as though the 
former decision had not been rendered.  38 C.F.R. § 
3.400(q)(1)(i).  In cases where the evidence is received 
after the final disallowance, the effective date is the date 
of receipt of the new claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q)(1)(ii).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a)).  
38 C.F.R. § 3.155 provides that any communication or action 
indicating intent to apply for one or more VA benefits may be 
considered an informal claim.  Such an informal claim must 
identify the benefit sought.  38 C.F.R. § 3.1(p) defines 
application as a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  See also Rodriguez v. 
West, 189 F.3d. 1351 (Fed. Cir. 1999). 

VA is required to identify and act on informal claims for 
benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 
3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 
198-200 (1992).  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of receipt of the informal 
claim.

38 C.F.R. § 3.157(a) provides that the effective date of 
pension or compensation benefits will be the date of receipt 
of the claim or the date entitlement arose, whichever is 
later.  Acceptance of a report of examination or treatment 
meeting the requirements of 38 C.F.R. § 3.157 as a claim for 
increase is subject to the payment of retroactive benefits 
from the date of a report or for a period of one year prior 
to the date of receipt of the report.  

If a formal claim for compensation has previously been 
allowed, or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization can be accepted as an informal claim for 
benefits.  38 C.F.R. § 3.157(b).  As to reports prepared by 
VA or the uniformed services, the date of receipt of such a 
claim is deemed to be the date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital.  For reports prepared by a non-VA hospital 
where the veteran was maintained at VA expense, the date of 
admission to the hospital is accepted as the date of receipt 
of claim if VA maintenance was authorized prior to admission.  
38 C.F.R. § 3.157(b)(1).  For all other reports, including 
reports from private physicians, laymen, and state and other 
institutions, the date of receipt of the reports is accepted 
as the date of receipt of an informal claim.  38 C.F.R. § 
3.157(b)(2-3).

III.  Entitlement to an effective date prior to November 16, 
2006 for the grant of service connection for dermatophytosis

In this case, the Veteran's initial claim for service 
connection for "dermatophytosis of the bilateral legs, 
groin, buttocks, and the stomach" was received by the RO on 
November 16, 2006.  In the appealed November 2008 rating 
decision, the RO granted service connection for 
dermatophytosis of the body, excluding the feet and nails, 
and assigned a zero percent evaluation as of November 16, 
2006.

The Board has reviewed the claims file to determine whether 
there existed any earlier claims for service connection for 
this disorder.  In this regard, the Board notes that an April 
2001 statement from the Veteran's representative contains a 
reference to "entitlement to increased rating for frostbite 
of the hands and feet, and rash on toenails and skin"; 
however, at that time service connection was in effect for 
severe onychomycosis of the toenails and bilateral feet, and 
there is no indication from the April 2001 statement that the 
Veteran was seeking a separate grant of service connection 
for dermatophytosis or another skin disability affecting 
other regions of the body.

In the absence of a claim for service connection for 
dermatophytosis, excluding the feet and nails, prior to 
November 16, 2006, the Board finds no basis for an earlier 
effective date for the grant of service connection for this 
disability.  Accordingly, the preponderance of the evidence 
is against this claim, and the claim must be denied.  In 
reaching this determination, the Board acknowledges that VA 
is statutorily required to resolve the benefit of the doubt 
in favor of the Veteran when there is an approximate balance 
of positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine, however, is not applicable 
in this case because the preponderance of the evidence is 
against the Veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

IV.  Entitlement to an effective date prior to December 13, 
2007 for the grant of increased evaluations for the service-
connected residuals of a cold injury to the hands and service 
connection for peripheral neuropathy of the upper and lower 
extremities

At the outset, the Board notes that this case has an 
extensive procedural history.  In June 1946, the Veteran 
initially applied for service connection for bilateral trench 
foot.  This claim was denied in a July 1946 rating decision; 
the Veteran was notified of this decision in the same month 
but did not respond within the following year, rendering the 
decision "final" under 38 U.S.C.A. § 7105(c).  A further 
rating decision, from May 1947, indicates that the July 1946 
rating decision was confirmed and continued.  

In January 1977, the RO received the Veteran's claim for 
service connection for "a trench foot or frozen feet."  In 
April 1977, the RO granted service connection for 
onychomycosis but denied service connection for residuals of 
frozen hands and feet.  The Veteran was notified of this 
decision in the same month but responded only with a Notice 
of Disagreement on the separate issue of an increased 
evaluation for hemorrhoids in June 1977.

In April 1994, the Veteran requested, in conjunction with his 
service-connected onychomycosis, consideration of 
"diminished vibratory sense of the left lower extremity 
bilaterally with neuropathy" as potentially exacerbated by 
prolonged exposure to an extreme cold condition.  In August 
1995, the RO denied service connection for "diminished 
vibratory sense of the left lower extremity bilaterally with 
neuropathy" as secondary to the service-connected 
onychomycosis.  The Veteran appealed this denial to the 
Board, and, in April 1997, the Board granted service 
connection for residuals of frostbite manifested by 
diminished vibratory sensation of the lower extremities with 
neuropathy.  

Subsequently, in July 1997, the RO established separate 10 
percent evaluations for frostbite of the right and left feet 
with neuropathy as of April 18, 1994, the date of receipt of 
the Veteran's claim.  The Veteran was notified of this action 
within the same month but did not respond within the 
following year.  

In May 1998, the Veteran's representative requested 
consideration for the Veteran's bilateral cold injuries of 
the feet under the newly-enacted provisions of 38 C.F.R. 
§ 4.104, Diagnostic Code 7122 (cold injury residuals).  In 
September 1998, the RO consolidated the Veteran's cold injury 
and onychomycosis disabilities of the lower extremities and 
assigned two 20 percent evaluations for neuropathy and severe 
onychomycosis of the toenails and both feet, as residuals of 
frostbite, effective from January 12, 1998, the date that 
revisions to Diagnostic Code 7122 were effectuated.  The 
Veteran was notified of this decision within the same month 
but did not respond within the following year.  

On February 5, 2001, the RO received the Veteran's claims for 
increased evaluations associated with his service-connected 
bilateral frostbite and rash of the toenails and feet and for 
service connection for frostbite of both hands.  In June 
2001, the RO increased both evaluations for neuropathy and 
severe onychomycosis of the toenails and both feet, as 
residuals of frostbite, to 30 percent (the maximum available 
under Diagnostic Code 7122) as of February 5, 2001; and also 
granted service connection for cold injury residuals of both 
hands, with separate 10 percent evaluations assigned as of 
the same date.  The Veteran was notified of this decision in 
June 2001 but did not respond within the following year.

In November 2006, the Veteran submitted his claim for service 
connection for dermatophytosis, as explained above.  In 
January 2007, the RO furnished him with a notice letter but 
erroneously addressed the dermatophytosis claim as an 
increased evaluation claim.

On January 26, 2007, the Veteran underwent a VA rectum and 
anus examination, which included a neurological evaluation of 
the feet.  Upon examination, pedal pulses were 2+, and there 
was no pain on motion of the toes or on palpation of the 
feet.  The Veteran was able to walk on the tips of his toes, 
although very minimally secondary to balance issues and 
minimally on the heels.  He had fair coordination with tandem 
gait and a slightly abnormal Romberg.  Stereognosis and 
graphesthesia were normal, and cranial nerves II through XII 
were grossly intact.  The Veteran had diminished sensation to 
the plantar surfaces bilaterally, but position sense was 
within normal limits, and toes were downgoing.  There was no 
stiffness on motion of the toes, edema, Raynaud's, observable 
muscle atrophy, muscle wasting, muscle paralysis, or 
weakness.  The pertinent diagnosis was cold injury with 
residual neuropathy to the bilateral feet.  

A VA treatment record from March 2007 indicates dorsalis 
pedis and posterior tibia pulses palpable +2/4 bilaterally.  
No edema was noted, although sensation was absent to the 
plantar aspect of both feet via the 10-gram monofilament.  In 
rendering an assessment, the examiner noted the presence of 
peripheral neuropathy.  Identical findings were noted upon 
outpatient evaluation in July and October of 2007.

The Veteran also underwent a VA skin diseases examination on 
July 11, 2007.  This examination revealed onychomycosis of 
the right thumb and the second and third fingers of the 
bilateral hands.  This was noted to affect one percent of 
exposed skin and one percent of the total skin.  This 
examination contained no neurological findings concerning the 
hands.  

In a November 1, 2007 deferred rating decision, an RO 
employee noted that the pending claim at that time was for 
service connection for dermatophytosis and that the Veteran 
had erroneously been provided a notice letter for that claim 
as an increase.  It was determined that clarification needed 
to be provided to the Veteran to inform him of the incorrect 
language used in the January 2007 letter and to notify him 
that another notice letter could be sent out.  It was also 
noted that clarification was needed with an August 2007 
notice letter addressing a claim for service connection for 
onychomycosis of the hands.

Subsequently, on November 2, 2007, the Veteran was contacted 
regarding the incorrect language used in the January and 
August 2007 letters.  At that time, the Veteran informed the 
RO employee that he "would like to move forward with claim" 
and "has submitted all necessary information and does not 
have anything thing/no additional information."  

In a November 2007 rating decision, the RO increased the 
evaluations for cold injury residuals of the right and left 
hands to 20 percent, effective from July 11, 2007.  The 
Veteran did not respond to this decision within the following 
year.

The Veteran filed a VA Form 21-8940 (Veteran's Application 
for Increased Compensation Based on Unemployability) in the 
following month, and this was received by the RO on December 
13, 2007.  Following a VA cold injury protocol examination in 
April 2008 and a VA skin examination in October 2008, the RO 
increased the evaluations for cold injury residuals of the 
right and left hands to 30 percent and established a separate 
30 percent evaluation for peripheral neuropathy of the right 
upper extremity and 20 percent evaluations for peripheral 
neuropathy of the left upper extremity and both lower 
extremities as of December 13, 2007.   The Veteran's Notice 
of Disagreement with this decision was received in February 
2009, and this appeal was subsequently perfected.

In this case, the June 2001 rating decision addressing the 
evaluations for all four extremities was never appealed, and 
that decision is "final" under 38 U.S.C.A. § 7105(c).  
There is no indication of record of a claim for an increased 
evaluation for any of these disabilities, or for separate 
evaluations for neuropathy, prior to receipt of the December 
13, 2007 application.  In the year prior to this application, 
there was no evidence to support increased evaluations for 
any of these disabilities; rather, there was only evidence of 
minimal skin disability of the hands (e.g., one percent of 
both exposed and total skin areas) and no more than mild 
neurological involvement of the lower extremities.  See 
38 C.F.R. § 4.124a, Diagnostic Code 8521 (2009); 38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2007).  There were no findings 
concerning neurological impairment of the upper extremities 
from this one-year period and, accordingly, there was no 
basis for an increase under Diagnostic Code 7122.  See also 
38 C.F.R. § 4.124a, Diagnostic Code 8515.  

In summary, the Veteran's claim was received on December 13, 
2007, and there is no evidence from the prior year supporting 
the grant of increased evaluations for the service-connected 
residuals of a cold injury to the hands.  As such, the claim 
for an earlier effective date for the grant of increased 
evaluations for the service-connected residuals of a cold 
injury to the hands and service connection for peripheral 
neuropathy of the upper and lower extremities must be denied.  
Again, 38 U.S.C.A. § 5107(b) is not applicable in this case 
because the preponderance of the evidence is against the 
Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. at 
55.


ORDER

Entitlement to an effective date prior to November 16, 2006 
for the grant of service connection for dermatophytosis, 
excluding the feet and nails, is denied.

Entitlement to an effective date prior to December 13, 2007 
for the grant of increased evaluations for the service-
connected residuals of a cold injury to the hands and service 
connection for peripheral neuropathy of the upper and lower 
extremities is denied.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


